Order entered April 22, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01303-CR
                                      No. 05-18-01304-CR

                          JIMMY LAPAUL ANDERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                       Trial Court Cause Nos. 2-17-0345 & 2-17-0346

                                            ORDER
        Before the Court is the State’s April 18, 2019 second motion for extension of time to file

its brief. We GRANT the motion and ORDER the State’s brief filed on or before May 20,

2019. If the State’s brief is not filed by May 20, 2019, these appeals may be submitted without

the State’s brief.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE